IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-93,423-01

                     EX PARTE JOSE DAVID ROBLES, Applicant

             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NUMBER13445-D IN THE 350 TH DISTRICT COURT
                        FROM TAYLOR COUNTY



       Per curiam.

                                         ORDER

       Applicant was convicted of driving while intoxicated and sentenced to ten years’

imprisonment. The Eleventh Court of Appeals affirmed his conviction. Robles v. State, No.

11-19-00358-CR (Tex. App.—Eastland Oct. 21, 2021). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See T EX. C ODE C RIM. P ROC. art. 11.07.

       Applicant filed this application in the Taylor County district clerk’s office on

December 1, 2021. The Court received this writ application on January 4, 2022. On January

19, 2022, this Court denied it on the merits. However, the mandate in Applicant’s direct
                                                                                           2

appeal did not issue until December 21, 2021. Because the mandate had not issued when the

application was filed in the county, the conviction was not final for 11.07 purposes and the

application should have been dismissed.

       After reconsideration on its own motion, the Court finds that the application should

have been dismissed because the direct appeal was still pending. See Ex parte Johnson, 12

S.W.3d 472 (Tex. Crim. App. 2000). Accordingly, the Court withdraws its prior order

denying this application and enters this order dismissing this application.

       Applicant’s writ application is dismissed.

DO NOT PUBLISH
DELIVERED: November 2, 2022